ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, 16/511,455, was filed on July 15, 2019, and claims priority from US Provisional Application 62/703,040, filed July 25, 2018.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Notice of Allowability is in response to Applicant’s communication of April 21, 2022.
Claims 11-16, 18, and 23-29 are pending, of which claims 11 and 23 are independent.
In the present amendment, claims 12-14 have been amended, and new claims 23-29 have been added.  Claims 1-2, 4-10, and 19-22 are newly cancelled, and claims 3 and 17 were previously cancelled.
All of the pending claims 11-16, 18, and 23-29 are allowed.
Replacement Figure 3 has been entered into the record.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Robert Newman (Reg. No.60,718) on July 7, 2022. 
The application has been amended as follows.
In regards to independent claim 11, the claim is amended as follows:
11. A computing device for enabling a user to appeal denial of a medical claim, the computing device comprising: 
a display device; 
a memory storing a first computer program comprising a graphical user interface (GUI), a second computer program, and a database; and 
a processor configured to execute the first computer program, the second computer program, and access the database, 
wherein the second computer program is configured to periodically check a web-based location that is securely maintained by a computing device, and by the web-based location, and upon determining that the electronic file has been received by the web-based location, perform an operation on the electronic file to generate patient account information for storage in a database
wherein the GUI is configured to display a first menu on a display screen of the display device for one of the plurality of patient account numbers, and display selectable options on the screen reachable directly from the first menu, 
wherein selection of a first one of the selectable options causes display of a second menu on the display screen, that enables a user to enter information indicating a medical claim of the one patient account was denied by insurance,
wherein selection of a second one of the selectable options causes display of a third menu on the display screen, that enables the user to enter information indicating the denied medical claim is being appealed, and
wherein selection of a third one of the selectable options causes display of a fourth menu on the display screen, including a list that enables selection of one of a plurality of appeal letter types and a fourth selectable option,
wherein selection of the fourth selectable option causes display of a fifth menu on the display screen, including a non-editable portion pre-filled with a destination address of the insurance from the insurance information of one of the patient account numbers associated with the medical claim, an editable portion for entering text in support of the appeal, and a fifth selectable option whose selection saves an in-progress copy of a letter of the selected appeal letter type including the portions, 
wherein the non-editable portion prevents the user from changing text of the destination address.

In regards to independent claim 23, the claim is amended as follows:
23. A method for enabling a user to appeal denial of a medical claim, the method comprising:
periodically checking a web-based location that is securely maintained by a computing device, and determining by the web-based location;
upon determining that the electronic file has been received by the web-based location, performing 
performing, by a graphical user interface (GUI), display of a first menu on a display screen of a display device for one of the plurality of patient account numbers, and display of selectable options on the screen reachable directly from the first menu,
wherein selection of a first one of the selectable options causes display of a second menu on the display screen, that enables a user to enter information indicating a medical claim of the one patient account was denied by insurance,
wherein selection of a second one of the selectable options causes display of a third menu on the display screen, that enables the user to enter information indicating the denied medical claim is being appealed,
wherein selection of a third one of the selectable options causes display of a fourth menu on the display screen, including a list that enables selection of one of a plurality of appeal letter types and a fourth selectable option,
wherein selection of the fourth selectable option causes display of a fifth menu on the display screen, including a non-editable portion pre-filled with a destination address of the insurance from the insurance information of one of the patient account numbers associated with the medical claim, an editable portion for entering text in support of the appeal, and a fifth selectable option whose selection saves an in-progress copy of a letter of the selected appeal letter type including the portions, and
wherein the non-editable portion prevents the user from changing text of the destination address.

Reasons for Allowance
All of the pending claims 11-16, 18, and 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance. 

Re: Objections to the Drawings
The objections to the drawings have been withdrawn, because replacement Figure 3 has been entered into the record.

Re: Objections to the Claims
The objections to claims 12-14 has been withdrawn, because the expression “non-edible” in these claims has been amended to “non-editable”.

Re: Claim Rejections - 35 USC § 101
The 35 U.S.C. §101 rejections of previously presented claims 11-16 and 18 were previously withdrawn in response to the amendments to independent claim 11.
The independent claims 11 and 23 recite a practical application of an abstract idea. 
The independent claims recite features of a graphic user interface (GUI), including details regarding five different selectable options. 
The “fourth selectable option” causes display of a “fifth menu” on the display screen, that includes a non-editable portion pre-filled with a destination address of the insurance, and an editable portion for entering text in support of the appeal. The two different types of fields displayed in the GUI (editable, non-editable) have a difference in functionality.
In addition, the independent claims recite interacting with a “web-based location that is securely maintained by a computing device” to determine whether an electronic file including insurance information for each of a plurality of patient account numbers has been received by the web server. Upon determining that the electronic file has been received by the web-based location, the claimed system/method “perform[s] an operation on the electronic file to generate patient account information for storage in a database.” This claimed functionality is “substantially more” than an abstract idea.
Therefore, in light of these claimed functionalities, the independent claims 11 and 23 recite technological details that are “substantially more” than an abstract idea.

Re: Claim Rejections - 35 USC § 103
The 35 U.S.C. §103 rejections of claims 1, 2, 4-10, and 19-22 have been withdrawn, as necessitated by the cancellation of these claims.  
The prior art cited in the 35 U.S.C. §103 rejections was: US 2003/0167184 A1 to Kole (“Kole”, Filed Feb. 26, 2001. Published Sep.4, 2003) in view of US 2011/0145021 A1 to Denny Jr. (“Denny Jr.”, Eff. Filed Oct. 17, 2003, Published Jun. 16, 2011), in view of US 2021/0264533 A1 to Feit et al. (“Feit”, Eff. Filed on Dec. 28, 2015. Published Aug. 26, 2021), and further in view of “Docketing Systems” by Bruce Young (“Young”. Published on July 14, 2015 at 2015 Annual Meeting & Conf. of the Nat’! Ass’n of Patent Practitioners (NAPP)).) 
In addition, the following prior art is newly cited: 
US 2006/0064313 A1 to Steinbarth et al. ("Steinbarth", Eff. Filed on Dec. 5, 2003, Published on Mar. 23, 2006). See, in particular, the user interface described in Steinbarth para. [1203] to [1243].
US 2004/0249665 A1 to David ("David", Filed June 9, 2003, Published on Dec. 9, 2004). See, in particular, the user interface described in David para. [0101].
None of the above-cited prior art references discloses or suggests the following specific combination of features recited in independent claims 11 and 23:
wherein selection of the fourth selectable option causes display of a fifth menu on the display screen including a non-editable portion pre-filled with a destination address of the insurance from the insurance information of one of the patient account numbers associated with the medical claim, an editable portion for entering text in support of the appeal, and a fifth selectable option whose selection saves an in-progress copy of a letter of the selected appeal letter type including the portions, 
wherein the non-editable portion prevents the user from changing text of the destination address.

In contrast, the following newly cited prior art reference teaches editable and non-editable data:
Jörg H. Hohnloser & Florian Pürner. "PADS (Patient Archiving and Documentation System): A computerized patient record with educational aspects". International Journal of Clinical Monitoring and Computing. Volume 9, Article number: 71 (June 1992). https://link.springer.com/article/10.1007/BF01142184. See pages 76 and 77.  See pages 76-77 “Admission” (non-editable portion), and page 77 “Medical History” (editable portion).  

However, the Hohnloser reference discloses a system for medical records (not for insurance appeals). The Hohnloser reference fails to disclose or suggest the specific GUI recited in the independent claims 11 and 23, in particular of a “fifth menu” on the display screen, that includes a non-editable portion pre-filled with a destination address of the insurance, and an editable portion for text.
The Hohnloser reference also fails to disclose or suggest the specific features of the first, second, third, fourth and fifth “selectable options” of the GUI as specifically claimed in independent claims 11 and 23.
Moreover, the Hohnloser reference also fails to teach the following claimed features: 
wherein the second computer program is configured to periodically check a web-based location that is securely maintained by a computing device, and determining whether an electronic file indicating insurance information for each of a plurality of patient account numbers has been received by the web-based location, and upon determining that the electronic file has been received by the web-based location, perform an operation on the electronic file to generate patient account information for storage in a database, 

Instead, the Hohnloser reference discloses in page 76 that the data is either manually entered (“by a nurse”) or in the case of a repeat admission, is “automatically presented to the user”. In page 77 it discloses that “missing information can then be entered afterwards.”
The Hohnloser reference fails to teach the specifically claimed features of a system that “periodically check[s] a web-based location that is securely maintained by a computing device” or “determining whether an electronic file indicating insurance information for each of a plurality of patient account numbers has been received by the web-based location”.
Given the teachings in the Hohnloser reference, which is directed to medical records and not to insurance claims and appeals, it would be difficult to find a motivation to combine a second reference that does teach these features. 
The other cited references fail to teach this combination of features.  In the Non-Final Office Action mailed January 21, 2022, the latter features (“periodically check[ing] a web-based location” in combination with “upon determining that the electronic file has been received by the web-based location”) were rejected based on para. [0017] of the Denny Jr. reference (US 2011/0145021 A1 to Denny Jr. (Eff. Filed Oct. 17, 2003, Published Jun. 16, 2011)).  
However, upon Examiner’s further review of para. [0017] of Denny Jr., it fails to teach these claimed features.
Newly cited US 10,971,264 B1 to Dudzinski et al. teaches the following in col. 7, lines 44-56:
FIG. 2C illustrates an example system communication diagram of a patient sensor monitoring configuration according to example embodiments. Referring to FIG. 2C, the system 260 includes various user sensors 252 used to monitor patient activity and which are configured as transmission or trigger sensors. In one example, the sensors are RF sensors which transmit a data signal 261 to a receiver associated with a medical application server 256 configured to receive and store the patient sensor data. The data may be associated with a user patient record 254 which is retrieved 262 from memory and used to provide the basis for a determination as to whether any changes are required based on the received sensor data.

However, Dudzinski’s disclosure pertains to a patient sensor monitoring system (which continually changes), and not to patient accounting/insurance data (such as patient address data), which does not continually change.  
Therefore, given the teachings in the Hohnloser reference, it would be difficult to find a motivation to combine Hohnloser and Dudzinski references. 
Moreover, even a combination of Hohnloser and Dudzinski would fail to disclose or suggest the specific features of the first, second, third, fourth and fifth “selectable options” of the GUI as specifically claimed in independent claims 11 and 23.
Dependent claims 12-16 and 18 depend from allowable independent claim 11, and are allowable because they depend from an allowable independent claim.
Dependent claims 24-29 depend from allowable independent claim 23, and are allowable because they depend from an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
July 8, 2022